EXHIBIT MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A. NON-STOCK DEFERRED COMPENSATION PLAN Amended and Restated effective January 1, 2009 Article1 Definitions 1 Article2 Selection, Enrollment, Eligibility 7 2.1 Selection by Committee 7 2.2 Enrollment Requirements 7 2.3 Eligibility; Commencement of Participation 7 2.4 Termination of Participation and/or Deferrals 7 2.5 Merger of the First Oak Brook Bancshares, Inc. Executive Deferred Compensation Plan 8 Article3 Deferral Commitments/Employer Contributions/Crediting/Taxes 8 3.1 Compensation Deferrals 8 3.2 Election to Defer; Effect of Election Form 8 3.3 Withholding of Annual Deferral Amounts 9 3.4 Employer Contributions 9 3.5 Investment of Trust Assets 9 3.6 Vesting 9 3.7 Crediting/Debiting of Account Balances 10 3.8 FICA and Other Taxes 11 Article4 Short-Term Payout; Unforeseeable Financial Emergencies12 4.1 Short-Term Payout 12 4.2 Other Benefits Take Precedence Over Short-Term 12 4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies 12 Article5 Separation from Service Benefit 12 5.1 Separation from Service Benefit 12 5.2 Payment of Separation from Service Benefit 13 Article6 Disability Waiver 13 6.1 Waiver of Deferral 13 Article7 Elections Relating to Employer Contributions; 409A Transition Elections 14 7.1 Timing of Election 14 7.2 409A Transition Elections 14 Article8 Beneficiary Designation 14 8.1 Beneficiary 14 8.2 Beneficiary Designation 14 8.3 Acknowledgment 14 8.4 No Beneficiary Designation 14 8.5 Doubt as to Beneficiary 15 8.6 Discharge of Obligations 15 Article9 Leave of Absence 15 9.1 Paid Leave of Absence 15 9.2 Unpaid Leave of Absence 15 Article10 Termination, Amendment or Modification 15 10.1 Termination 15 10.2 Amendment 16 10.3 Effect of Change in Control 16 10.4 Plan Agreement 16 10.5 Effect of Payment 16 Article11 Administration 16 11.1 Committee Duties 16 11.2 Agents 17 11.3 Indemnity of Committee 17 11.4 Employer Information 17 Article12 Other Benefits and Agreements 17 12.1 Coordination with Other Benefits 17 Article13 Claims Procedures 17 13.1 Presentation of Claim 17 13.2 Notification of Decision 17 13.3 Review of a Denied Claim 18 13.4 Decision on Review 18 13.5 Legal Action 18 Article14 Trust 18 14.1 Establishment of the Trust 18 14.2 Interrelationship of the Plan and the Trust 19 14.3 Distributions From the Trust 19 Article15 Miscellaneous 19 15.1 Status of Plan 19 15.2 Unsecured General Creditor 19 15.3 Employer’s Liability 19 15.4 Nonassignability 19 15.5 Not a Contract of Employment 20 15.6 Furnishing Information 20 15.7 Terms 20 15.8 Captions 20 15.9 Governing Law 20 15.10 Notice20 15.11 Successors21 15.12 Spouse’s Interest21 15.13 Validity21 15.14 Incompetent21 15.15 Court Order21 15.16 Distribution in the Event of Taxation21 15.17 Insurance22 15.18 Legal Fees to Enforce Rights After Change in Control22 MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A. NON-STOCK DEFERRED COMPENSATION PLAN Amended and Restated Effective January 1, 2009 Purpose The purpose of this Plan is to provide specified benefits to a select group of management and highly compensated Employees, and Directors, who contribute materially to the continued growth, development and future business success of MB Financial, Inc., MB Financial Bank, N.A., and any other subsidiaries, if any, that sponsor this Plan.This Plan shall be unfunded for tax purposes and for purposes of TitleI of ERISA. Effective
